Exhibit 10.1
SECOND AMENDMENT TO
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
     This Second Amendment, entered into and made effective as of September 13,
2011, by and between EOG Resources, Inc. (“Company”) and Mark G. Papa
(“Employee”), is an amendment of that certain Amended and Restated Change of
Control Agreement, dated effective as of June 15, 2005, between the Company and
Employee (as amended by that certain First Amendment to Amended and Restated
Change of Control Agreement entered into and made effective as of April 30,
2009, “Agreement”).
     WHEREAS, the parties desire to amend the Agreement as provided herein;
     NOW, THEREFORE, in consideration of the premises and the payment by Company
to Employee of One Hundred Dollars ($100) and in consideration of other good and
valuable consideration, the adequacy, sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:

  1.   Section 7(c) of the Agreement is hereby amended by deleting the following
phrase therein in its entirety:

“or (z) by the Employee for any reason during the thirty (30) day period
beginning six (6) months after a Change of Control of the Company,”

  2.   Section 11 of the Agreement (including the heading/caption thereof) is
hereby amended and restated in its entirety as follows:

SECTION 11. U.S. EXCISE TAXES
     If any payment or right accruing to the Employee from the Company or an
Affiliate under this Agreement without the application of this Section 11
(“Total Payments”) would constitute a “parachute payment” (as defined in
Section 280G of the Code and regulations thereunder), the severance benefit
payable under this Agreement shall be reduced to the largest amount that will
result in no portion of the amounts payable or rights accruing being subject to
an excise tax under Section 4999 of the Code or being disallowed as a deduction
under Section 280G of the Code. The determination of whether any reduction in
the severance benefit payable is to apply shall be made by a public accounting
firm chosen by the Company, at the expense of the Company. Such determination
shall be made in good faith after consultation with the Employee and shall be
conclusive and binding on the Employee. The Employee shall cooperate in good
faith with said accounting firm in making such determination and providing the
necessary information for

 



--------------------------------------------------------------------------------



 



this purpose. The foregoing provisions of this Section 11 shall apply only if
after reduction for any applicable federal excise tax imposed by Section 4999 of
the Code and federal, state or local income or employment taxes, the Total
Payments accruing to the Employee would be less than the amount of the Total
Payments as reduced under the foregoing provisions of this Section 11 and after
reduction for only federal, state or local income or employment taxes. For the
avoidance of doubt, the parties to this Agreement agree that this Section 11
explicitly modifies the U.S. Excise Tax treatment of benefits which may be
payable or otherwise provided under any plan, program, policy, or practice of
the Company or an Affiliate and any agreement or understanding that the Employee
may have with the Company or an Affiliate.
     The parties agree that (i) all other terms, conditions and stipulations
contained in the Agreement shall remain in full force and effect and without any
change or modification, except as provided herein, and (ii) references in the
Agreement to “this Agreement” or “the Agreement” shall be deemed to be
references to the Agreement as amended by this Second Amendment.
     This Second Amendment shall be governed in all respects by the laws of the
State of Texas, excluding any conflict-of-law rule or principle that might refer
the construction of this Second Amendment to the laws of another State or
country.
     IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as
of the date first above written.

                  EOG RESOURCES, INC.
     
 
  By:
Name:   /s/ Patricia L. Edwards
 
Patricia L. Edwards    
 
  Title:   Vice President, Human Resources and Administration    
 
                MARK G. PAPA    
 
                /s/ Mark G. Papa              

 